DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 2, 4 – 8, and 9 – 19 are objected to because of the following informalities:

Claim 2 recites the limitation "the pushing connections" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “pushing connections”;
Claim 10 recites the limitation "the pushing connections" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “pushing connections”;
Claim 18 recites the limitation "the pushing connections" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “pushing connections”;

Claim 2 recites the limitation "the plug-in connections" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “plug-in connections”;
Claim10 recites the limitation "the plug-in connections" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “plug-in connections”;
Claim 18 recites the limitation "the plug-in connections" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “plug-in connections”;

Claim 4 recites the limitation "the pushing end in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a pushing end”;
Claim 12 recites the limitation "the pushing end in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a pushing end”;


Claim 9 recites the limitation "a cache server" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the cache server” or “a second cache server”;

Claim 17 recites the limitation "the streaming media data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “streaming media data”;

Claim 2 recites the limitation "a connection request" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a connection request" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a connection request" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a connection request" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a connection request" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "a connection request" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian (U.S. Pat. Pub. No. 2010/0179987) in view of in view of Gero (U.S. Pat. Pub. No. 2013/0185387)

1.1	Regarding claim 1, Sebastian discloses a method for processing streaming media data, comprising:
receiving the streaming media data, and caching the streaming media data at a cache server (paragraph 130 “server-side caches or dictionaries …”) in accordance with a cache dictionary (paragraph 30 “server optimizer 130 … to identify candidate matches with blocks stored in a dictionary …”);
establishing a connection between a client and the cache server, and determining target streaming media data corresponding to the client, the client comprising a plug-in end (paragraph 162 “a browser plug-in …”) and a subscription end (Fig. 7A, item 730; paragraph 167 “be in communication with subscription data 730 …”; paragraphs 169, 171); and
pushing (paragraph 236 “push a large amount of content from a large number of content sources to a large number of users …”) the target streaming media data to the client (Fig. 7A; paragraph 107 “movie is streamed … streaming traffic”; paragraph 110 “streaming data”; paragraph 111 “session stream …”).
However, Sebastian does not explicitly disclose pushing the media from the cache server to the client.
Gero clearly discloses pushing streaming media from a cache server to a client (Figs. 1, 4; paragraph 27 “server cache”; paragraph 11; paragraph 27 “intermediate caching of customer content …”).
It would have been obvious to one of ordinary skill in the art to combine the invention of Gero into Sebastian, because the “server-side caches” (paragraph130) described in Sebastian most certainly involve pushing streaming media from that cache to a client.
 
1.2	Per claim 3, Sebastian teaches the method according to claim 1, wherein the establishing the connection between the client and the cache server and determining the target streaming media data corresponding to the client comprises:
establishing the connection between the client and the cache server in accordance with a connection request from the client (paragraphs 61, 93 “persistent connection …”); and
determining the target streaming media data in accordance with the connection request from the client (Abstract “content sets is requested by a user …”; paragraph 6; paragraph 25 “When a user requests the content set …”) and the streaming media data acquired through querying the cache dictionary (Abstract “content sets are anticipatorily pre-positioned in client dictionaries …”; paragraphs 6, 27).

1.3	Regarding claim 20, Sebastian discloses an electronic device, comprising a processor and a memory storing therein a computer program, wherein the computer program is executed by the processor so as to implement the method according to claim 1 (paragraph 267 “program code or code segments to perform the necessary tasks may be stored in a machine readable medium …”; paragraph 266; paragraph 72 “may be programmed”).

1.4	Per claims 9, 11, 17, and 19, the rejection of claims 1, 3, and 20 (paragraphs 1.1 – 1.3) applies fully.

For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/